FILED BY CLERK
                          IN THE COURT OF APPEALS                    JAN 25 2006
                              STATE OF ARIZONA                       COURT OF APPEALS
                                DIVISION TWO                           DIVISION TWO


LINDSEY M.,                                )
                                           )        2 CA-JV 2005-0040
                              Appellant,   )        DEPARTMENT A
                                           )
                  v.                       )        OPINION
                                           )
ARIZONA DEPARTMENT OF                      )
ECONOMIC SECURITY,                         )
JOSE E., and KENNETH E.,                   )
                                           )
                              Appellees.   )
                                           )


       APPEAL FROM THE SUPERIOR COURT OF SANTA CRUZ COUNTY

                               Cause No. MD04-011

                Honorable Kimberly A. Corsaro, Judge Pro Tempore

                                    AFFIRMED


Matthew C. Davidson                                                       Nogales
                                                            Attorney for Appellant

Terry Goddard, Arizona Attorney General
 By Claudia Acosta Collings                                               Tucson
                                                   Attorneys for Appellee Arizona
                                                 Department of Economic Security


E C K E R S T R O M, Judge.
¶1            Appellant Lindsey M. is the mother of Jose E., born in September 2001, and

Kenneth E., born in April 2004. Lindsey is also the mother of Shanell E., who was born in

May 2003. Shanell was nineteen months old when she died in December 2004 from

nonaccidental injuries she apparently sustained while in her parents’ care.               The

circumstances of her death led the Arizona Department of Economic Security to take Jose

and Kenneth into protective custody and place them in foster care. In March 2005, they

were adjudicated dependent as to Lindsey, who pled no contest to an amended petition

alleging that she was unable to parent the children because she was incarcerated.1

¶2            At the dependency adjudication hearing held on March 14, the juvenile court

scheduled for April 11 the disposition hearing contemplated by A.R.S. § 8-845 and Rule 56,

Ariz. R. P. Juv. Ct., 17B A.R.S. On April 11 and again on May 3, the court continued the

disposition hearing, each time because of problems in securing the attendance of the parents,

both of whom were incarcerated. When the court held the hearing on May 17, Lindsey was

not present because her attorney apparently had failed to arrange for Lindsey to be

transported to court for the disposition hearing, either on May 3 or May 17.

¶3            The juvenile court expressed concern that the disposition hearing had been

postponed twice, that “the delay has been way beyond the bounds of acceptability in a

dependency case,” and that Lindsey’s attorney was responsible for her absence from the



       1
         The children were also adjudicated dependent as to their father, but he is not a party
to this appeal.

                                              2
hearing. Noting that the children’s interests are paramount in a dependency proceeding and

that “they need a disposition order,” the court proceeded with the hearing over the objection

of Lindsey’s attorney. The court heard testimony from the case manager, approved the

parents’ case plans, and ordered that the children remain in their foster placement.

¶4             On appeal, Lindsey claims the juvenile court erred in proceeding without her

at the disposition hearing, contending her absence was involuntary. Before we can reach

that issue, however, we first must address the department’s contention that we lack

jurisdiction to consider the appeal because a dependency disposition order is not a final,

appealable order and because Lindsey is not an aggrieved party. See In re Maricopa County

Juvenile Action No. J-79149, 25 Ariz. App. 78, 78, 541 P.2d 404, 404 (1975) (appellate

court must preliminarily ascertain that it has jurisdiction before reaching merits of juvenile

appeal).

¶5             Section 8-235(A), A.R.S., and Rule 88(A), Ariz. R. P. Juv. Ct., 17B A.R.S.,

provide that an “aggrieved party” may appeal “from a final order of the juvenile court.” To

be final and procedurally appealable, the order must be in writing, signed by the court, and

filed with the clerk. See Ariz. R. P. Juv. Ct. 89(A), 17B A.R.S. The dependency disposition

order here satisfies those criteria.

¶6             Our supreme court’s only pronouncement on what constitutes a final,

substantively appealable order in a dependency proceeding is in In re Yavapai County

Juvenile Action No. J-8545, 140 Ariz. 10, 13-14, 680 P.2d 146, 149-50 (1984). The court


                                              3
held that an order dismissing a dependency proceeding was a final order. The court noted

that, because juvenile proceedings in general, and dependency proceedings in particular, are

unique, “we are not bound by the definition employed [in earlier decisions] in determining

if an order is final for the purposes of exercising general appellate jurisdiction.” Id. at 13

n.1, 680 P.2d at 149 n.1. Moreover, the court noted, “a very narrow, technical conception

of what constitutes a final order . . . [is] inappropriate in cases involving the important and

fundamental right to raise one’s children.” Id. at 14, 680 P.2d at 150.

¶7            Examples of other orders in dependency proceedings that have either been

held to be or recognized as final and appealable are “orders declaring children dependent

and orders reaffirming findings that children are dependent,” id.; “an order issued pursuant

to the juvenile court’s periodic review of a determination of dependency or of a custodial

arrangement,” id.; an order terminating a parent’s visitation rights, In re Maricopa County

Juvenile Action No. JD-5312, 178 Ariz. 372, 374, 873 P.2d 710, 712 (App. 1994), or

substantially limiting those rights, In re Maricopa County Juvenile Action No. JD-500116,

160 Ariz. 538, 542-43, 774 P.2d 842, 846-47 (App. 1989); and an order granting a motion

pursuant to Rule 64(A), Ariz. R. P. Juv. Ct., 17B A.R.S., to terminate a parent’s rights to

a dependent child. E.g., Monica C. v. Ariz. Dep’t of Econ. Sec., 211 Ariz. 89, ¶¶ 12-13,

118 P.3d 37, 40 (App. 2005). Conversely, orders found to be interlocutory and not

appealable in dependency actions include an order moving a child from one local foster

home to another, from which the first foster parent had attempted to appeal, In re Maricopa


                                              4
County Juvenile Action No. J-57445, 143 Ariz. 88, 92, 691 P.2d 1116, 1120 (App. 1984),

and an order entered after a permanency hearing at which concurrent plans of family

reunification and severance were approved. Rita J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz.
512, ¶ 8, 1 P.3d 155, 158 (App. 2000).

¶8            We conclude that a dependency disposition order entered pursuant to Rule

56(E), Ariz. R. P. Juv. Ct., following an adjudication of dependency pursuant to Rule 55,

Ariz. R. P. Juv. Ct., 17B A.R.S., is a final, appealable order. Our conclusion is informed by

the supreme court’s comments in Yavapai County No. J-8545, recognizing that, in a

dependency proceeding, there typically will be more than one “final” order subject to appeal

by an aggrieved party. 140 Ariz. at 14, 680 P.2d at 150. In dicta, the court implied that the

disposition order in which custody of a dependent child is first formally determined is one

such order, stating:

              A finding of dependency disposes of the issue of whether a
              child is dependent and simultaneously triggers a custody
              proceeding. It is, therefore, only the first step in an effort to
              provide for minor children who are not being adequately cared
              for.     Whether determination of dependency and the
              concom[]itant award of custody are considered two separate
              actions—a dependency proceeding to determine if a child is
              dependent, and a custody proceeding triggered thereby—or two
              parts of a single action is unimportant.

Id. at 14-15, 680 P.2d at 150-51.

¶9            The clear implication of the court’s language, both in the quoted passage and

elsewhere in the opinion, is that both the dependency adjudication order and the disposition


                                             5
order awarding custody of a dependent child are appealable orders. Not only are both of

those initial orders separately appealable, but subsequent orders reaffirming a child’s

dependent status and ratifying or changing the child’s placement are likewise final and

appealable. As the court stated:

              A parent denied and redenied control over his or her children
              must have the right to appeal the initial and subsequent denials.
              This does not mean that he or she shall be able to challenge a
              custodial arrangement every week or every month. What it
              means is that an aggrieved party may appeal an order issued
              pursuant to the juvenile court’s periodic review of a
              determination of dependency or of a custodial arrangement.

Id. at 14, 680 P.2d at 150 (emphasis added).

¶10           The department also argues that, even if the disposition order is appealable,

Lindsey was not aggrieved by the order that Jose and Kenneth remain in their foster

placement. In this vein, the department emphasizes that additional proceedings to follow

“would determine the ultimate outcome of the case” and the disposition order and foster

placement “did not . . . substantially impact [Lindsey]’s practical ability to have contact with

her children” because she was incarcerated.

¶11           The department’s argument is factually accurate but not persuasive. Even

though Lindsey could not regain custody of her children while she remained incarcerated,

her “important and fundamental right to raise [her] children” is alone sufficient to make her

an aggrieved party under § 8-235 for purposes of appealing from the disposition order.

Yavapai County No. J-8545, 140 Ariz. at 14, 680 P.2d at 150. Moreover, at the disposition


                                               6
hearing and in the resulting order, the court also addressed which reunification services

would be available to and appropriate for Lindsey, matters that obviously affect her directly.

¶12           Rather than requiring a court to evaluate individually the content and effect

of every dependency disposition order to determine whether a parent is sufficiently

“aggrieved” by the order to be entitled to appeal it, we believe it expedient, for the courts

and parties alike, to have a bright-line rule that a dependency disposition order is a final,

separately appealable order, and we so hold. We further hold that the parent of a dependent

child who contests either the child’s dependency adjudication or the resulting disposition

order is, by definition, an aggrieved party for purposes of § 8-235.

¶13           Having determined that the dependency disposition order is an appealable

order and that Lindsey qualifies as an aggrieved party entitled to appeal it, we turn to the

substance of her claim. In the single issue raised on appeal, she contends the court “erred”

in proceeding with the disposition hearing when she was involuntarily absent, having not

been transported to court from the county jail. We review for an abuse of discretion the

juvenile court’s decision to proceed in her absence. See State ex rel. Thomas v. Blakey, 211
Ariz. 124, ¶ 10, 118 P.3d 639, 641 (App. 2005).

¶14           Although the department argues that no authority expressly establishes a

parent’s “absolute right” to attend a dependency disposition hearing, the rules of procedure

for the juvenile court clearly contemplate the presence of “the parent, guardian or Indian

custodian” of a dependent child at a disposition hearing, Rule 56(E)(5), as well as a


                                              7
preliminary protective hearing, Rule 50(C)(5); an initial dependency hearing, Rule 52(C)(4),

(D)(8); a settlement conference, Rule 53(D)(4); a pretrial conference, Rule 54(C)(2)(b); a

dependency adjudication hearing, Rule 55(E)(6); a dependency review hearing, Rule

58(E)(6); and a permanency hearing, Rule 60(E)(4). Accordingly, we conclude that Lindsey

had a right to attend the disposition hearing. See Michael M. v. Ariz. Dep’t of Econ. Sec.,

202 Ariz. 198, ¶ 8, 42 P.3d 1163, 1165 (App. 2002) (“A parent’s right to ‘the

companionship, care, custody, and management of his or her children’ is a fundamental,

constitutionally protected right . . . .”), quoting Stanley v. Illinois, 405 U.S. 645, 651, 92
S. Ct. 1208, 1212, 31 L. Ed. 2d 551, 558 (1972).

¶15           The juvenile court apparently concluded that her absence from the hearing was

the result of her lawyer’s failure to take the steps necessary to have her transported from jail

to court. We need not resolve the question whether Lindsey should have been bound by her

lawyer’s omissions because, ultimately, to be entitled to the relief she requests—vacating

the disposition order and holding a new disposition hearing—she would need to show that

she was prejudiced by the juvenile court’s decision to proceed in her absence. See Creach

v. Angulo, 189 Ariz. 212, 214-15, 941 P.2d 224, 226-27 (1997) (to justify reversal, error

must have been substantial and prejudicial); In re Pima County Severance Action No.

S-2710, 164 Ariz. 21, 24, 790 P.2d 307, 310 (App. 1990) (no reversal of termination

because juvenile court’s failure to order social study did not prejudice parent).




                                               8
¶16             The only prejudice Lindsey asserted in her opening brief was that she was

unable to testify about “her wishes as to the placement of the children.” Elaborating only

slightly in her reply brief, Lindsey states:

                At the hearing, Mother would have testified as to that [sic] her
                children belong with her parents or her sister pending return to
                her care and custody . . . . Where these children are going to be
                placed pending the outcome of the criminal case was the only
                remaining issue of the dependency at the time of the disposition.
                The court heard no other testimony other than the C[hild]
                P[rotective] S[ervices] worker on the issue of placement, and
                placed the children in foster care outside the family.

¶17             Lindsey does not argue, nor does the record suggest, that her physical presence

or anything she might have said could have persuaded the court to place the children with

any of the children’s relatives. The CPS case manager testified that several relatives had

expressed a willingness to take custody of the children but that animosity between Lindsey’s

and the father’s families made any relative placement inappropriate without prior therapeutic

intervention.

¶18             In ruling, the juvenile court approved family reunification as the case plan goal

but cited the animosity between the parents’ two families as its reason for finding “that the

children are properly placed in foster care, a neutral setting at this point in time under the

circumstances.” The court further stated:

                       I think the concern, at least from the Court’s perspective,
                we have two sets of information alleging violence between the
                two families, of two separate incidents. I don’t know about
                anymore [sic] than just two. That’s the concern, placing these
                children in a position where one family with animosity towards

                                                9
              the other is going to be involved in having to set up or perhaps
              facilitate visits with the other family where there is still friction
              between the two.

                     I agree, I think the family placement is the priority and
              certainly the preference for the children, but only if it can be in
              a safe environment where this animosity isn’t going to either
              create a situation of potential violence or the emotional abuse
              [of the children] by just hearing the comments being made
              about the other family.

¶19           Given these circumstances and the evidence before the court, Lindsey has

failed to show that her presence at the hearing would have had any effect on the juvenile

court’s decision to leave the children in a nonrelative foster placement until their physical

and emotional safety with relatives could be assured. Indeed, Lindsey’s attorney stated he

understood the court’s reasoning in deciding to leave the children in their foster placement

until “other family members” could potentially “become viable candidates for placement.”

¶20           We find no abuse of the juvenile court’s discretion in determining that, after

two previous postponements, the best interests of the children dictated that the disposition

hearing proceed as scheduled despite Lindsey’s absence. Because Lindsey has neither

argued nor shown any prejudice resulting from her absence from the disposition hearing at

which she was nonetheless represented by counsel, we affirm the juvenile court’s disposition

order of May 24, 2005.



                                                ____________________________________
                                                PETER J. ECKERSTROM, Judge


                                              10
CONCURRING:



____________________________________
JOSEPH W. HOWARD, Presiding Judge



____________________________________
J. WILLIAM BRAMMER, JR., Judge




                                 11